Kupferman, J.,
dissents in a memorandum as follows: Previously we affirmed for the reasons stated by Judge Judith Sheindlin of the Family Court and we added, "as indicated by the Trial Court, any contrary result would be a hoax and fraud on the Court.” (NYU, Dec. 20, 1993, at 27, col 2, herewith recalled and vacated [infra].)
Justice Presiding Rosenberger dissented in a well written, but flawed opinion.
This Court now grants reargument on the petition of the Juvenile Rights Division of the Legal Aid Society, surprisingly (given the new City Administration’s posture of fiscal responsibility) supported by the City Department of Social Services, does an abrupt about-face, and directs a new dispositional hearing before another Judge.
We have here the classic case of a deadbeat father whose parental rights regarding his two sons, then aged twelve and thirteen, were, in 1991, sought to be terminated by the Commissioner of Social Services (cf., Carrier!, Dispositional Hearings In Abandonment Proceedings, NYLJ, Jan. 26, 1994, at 1, col 1).
The children had been placed in the Commissioner’s custody in 1989 and placed, at public expense, in foster care with their aunt, the respondent’s sister. It is appropriate at this point to refer to the nonprofit Citizens Budget Commission report this past January which indicated that the State of New York is ranked 47th among the 50 States in collecting child support payments (see, Deadbeat Parents Target of State Bill, New York Newsday, Feb. 4, 1994, at 8, col 1). Moreover, there is a movement to federalize the job of "Getting [kids] off the public dole by forcing the 'deadbeat dads’ to pick up the tab” (IRS to Collect From Dad?, Natl LJ, Sept. 13, 1993, at 1, col 1, at 35, col 2).
The perspicacious Family Court Judge, in her decision, stated:
"Let me speculate * * * why the father failed to attend the court hearing. * * * This case involves not the status of children. This case involves money with regard to the father. He intends to remain their father. He intends to continue to participate in their life, according to [the Child Welfare Administration caseworker]. He intends to continue to see them regularly. He intends to do all those things. What he doesn’t want to do is have to support his children. He’d prefer the State to support his children.
"The children live with his sister. He has absolutely no *291incentive to contribute to the support of his children, and if there is a subsidized adoption in this case — and if I do terminate his parental rights, what’s going to happen is, he’s going to continue to do exactly as he’s been doing, totally unencumbered by any fiscal responsibility for supporting the children who he made. And he will enjoy all of the privileges of being a parent. That is, he will see them when he wants to see them. He’ll visit them when he wants to visit them. And the status of the children will not be changed. They will be living with their aunt, who they will still know as their aunt. And they will continue to see their father who they will still know as their father. That’s what this case is all about. * * * And that is why the father did not appear. He’s very happy with the sister getting kinship foster funds.
"Do you know why New York State has failed to levy his wages at 3316 percent for the support of these children while they were in foster care? Because the City [h]as failed to put a mechanism in this case to do that. That’s why we can’t afford to do anything in this [C]ity — because the City doesn’t do what they’re supposed to do to recoup from people who are supposed to pay for their children’s support.
"And I do not intend to let this man get away with it by granting your petition with regard to him. I will grant the petition with regard to the mother, who apparently has in fact no contact with the children. Doesn’t visit them. Doesn’t see them. But I am not granting the petition with regard to the father. Because it’s a farce. It’s a hoax. And when I swore my oath of office, I believe that in that oath of office I am required not to permit hoaxes or fraud to be perpetrated upon the courts and governmental agencies and that’s exactly what this is with regard to the father.”
We have here a father who can, but does not want to, support his two sons and with the connivance of the Department of Social Services, under the guise of enforcing the Social Services Law, would allow termination of the relationship so that the sons can be adopted. Adopted by whom?
The children, now some 14 and 15 years old, are with the aunt at taxpayers’ expense. If she wants to adopt them and take on the responsibility, the father can appear, as the Family Court Judge proposed, and agree to the adoption.
Given the way the Department of Social Services operates, this father will be able to "eat his cake and have it too.” The children can live with the aunt at public expense while shibboleths about "permanent homes” and "stability” and the *292"letter and spirit of the Social Services Law", having no relevance to the actual situation or to reality, are repeated in this Court’s opinion.
Motion insofar as it seeks reargument is granted, and, upon reargument, the prior unpublished decision and order of this Court entered on December 16, 1993 (Appeal No. 50160) is recalled and vacated, and a new decision and order substituted therefor. [Kupferman, J., dissents and would deny reargument.] That portion of the motion insofar as it seeks leave to appeal to the Court of Appeals is denied.